 In the Matter of 'DRAPER CORPORATIONand,INTERNATIONAL MOLDERSAND FOUNDRY WORKERSUNION (A. F. OF L.)Case No. R-4581.-DecidedDecember18, 1942Jurisdiction:ordnance and machinery manufacturing industry:Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition ; election necessary.Unit Appropriate for CollectiveBargaining:all foundry employees at one plantof Company, including melters, bench and roll-over molders, machine molders,floor and flask molders, brass foundry molders, core room employees, helpers,snaggers, miscellaneous (foundry laborers), and dippers, but excluding patternmakers, employees in the yard gang, foremen, and assistant foremenMessrs. Phillip KetchumandO. A. Schlaikper,of Boston, Mass.,for the Company.Mr. Herbert W. Clements,of Springfield, Mass., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Molders and FoundryWorkers Union, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Draper Corporation, Hopedale, Massachusetts, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing, upon due notice before Thomas H. Ram-sey, Trial Examiner. Said hearing was held at Hopedale, Massachu-setts, on November 24, °1942.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :46 N. L. R B., No. 17107 ' 108DECISION'S OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDraper Corporation is a Maine corporation with its principal placeof business and plant at Hopedale, Massachusetts. In addition, itoperates plants at East Spartanburg, South Carolina, and BeebeRiver, New Hampshire, and has warehouses at Spartanburg, SouthCarolina, and Atlanta, Georgia.'The Company normally manufac-tures textile machinery, but at the present time is also engaged inthe production of various war materials under prime and, subcon-tracts with the United States Government.During the first 6 monthsof 1942, substantially more than 50 percent of its i'aw materials usedat the Hopedale plant, which is the only plant here involved, wasobtained from points outside the State of Massachusetts, andsubstantiallymore than 50 percent of the war materials manufac-tured by said plant was shipped to points outside the State ofMassachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalMolders and Foundry Workers Union is a labororganization affiliatedwith the American Federation -of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPBESENTATION1On August 12, 1942, the Union requested the Company to recognizeit as exclusive representative of all foundry employees at its plantinHopedale, Massachusetts.The Company declined to recognizetheUnion on the grounds that the unit sought was inappropriateand that the Union did not represent a majority of the employeesabove mentioned.A -statement of the Regional' Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of the employees in the unit hereinafter found to be appro-priate.''We find that. a question affecting commerce has arisen concerningthe representation of employees of the Company within the ,meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.The Regional Director reported that the Union submitted 273 application cards, ofwhich 6 were duplicatesAll of the 267 signatures affixed to said cards appeared tobe genuine original signatures;243 of the 267 signatures were the names of personson the Company's current pay roll, which contained 675 names in the alleged appropriateunit. DRAPER CORPORATIONIV.THE APPROPRIATE UNIT109The Union urges that all foundry employees of the 'Company atitsHopedale,Massachusetts, plant, including melters, bench androll-overmolders, machine molders, floor and' flask molders, brassfoundry- molders, core room employees, helpers, snaggers,' miscel-laneous (foundry laborers), dippers, and the yard gang constitutean appropriate unit.Both- parties are agreed that foremen andassistant foremen should be excluded.The Company contends thatthe yard gang should be excluded and that the pattern makers shouldbe included.Employees in the yard gang, numbering about 31, are under the,supervision of,the superintendent of the machine shop.They do notl1 olh in the foundry, but -''re assigned to various unskilled tasks about'the plant.The Union contends that because they unload shipmentsof coke and sand, which are used in the foundry; they should beincluded within the unit; their work; however, is not confined tounloading materials for the foundry.We shall exclude them.The, pattern makers occupy space in a building connected with thefoundry.They make new patterns, repair and place patterns on thematch boards, but they do not change patterns on the moldingmachines.They are carried on the foundry pay roll. The Companycontends that they should be included in the -unit.The Union con-tends that they are not eligible for membership because 'they areunder -the jurisdiction of the Pattern'Makers League, which is alsoan affiliate of the A. F. of L., and for that reason- no attempt wasmade to, organize them. Inasmuch as pattern makers are_a,highly'skilled craft group, and since the Union has not sought to representthem, ;w e shall exclude therm from the unit.We find that all foundry employees of the Company at its Hope-dale,Massachusetts, plant, including melters, bench and roll-overmolders, machine molders, floor and flask molders, brass foundry'molders, core room employees, helpers, snaggers,miscellaneous(foundry' laborers), and dippers, but excluding pattern makers,employees in the yard gang, foremen and assistant foremen, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-.rollperiod immediately preceding the date of the Direction of 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Draper Cor-poration, Hopedale, Massachusetts, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the First Region,acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules andRegulations,among the employees in the unit found to be appropriatein SectionIV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction of Election, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the UnitedStates,who presentthemselves in person at the polls, but excluding any who have sincequit or been discharged for cause, to determine whether or not theydesire tobe represented by International Molders and FoundryWorkers Union, affiliated with the American Federation of Labor,for the purposes of collective bargaining.